Citation Nr: 1309413	
Decision Date: 03/20/13    Archive Date: 04/01/13

DOCKET NO.  10-03 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to an increased rating for chronic right ankle sprain, currently evaluated as 20 percent disabling.

3.  Entitlement to an increased rating for a lateral meniscus tear of the right knee, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans Council


WITNESS AT HEARINGS ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from December 1991 to April 1992.  He served on active duty for training (ACDUTRA) from February 1991 to October 1991, July 12, 1996 to July 24, 1996, and August 10, 1996 to August 24, 1996.  
      
The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in Manchester, New Hampshire.

In April 2010, the Veteran testified during a hearing before a Decision Review Officer (DRO) at the RO; a transcript of that hearing is of record.  In December 2012, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is also of record, and is located within the Veteran's Virtual VA file.  

The Board notes that the U.S. Court of Appeals for Veterans Claims (Court) has held that a claimant is generally not competent to diagnose his own psychiatric disability.  Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (holding that a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness).  Here, although the Veteran has claimed entitlement to service connection for PTSD, depression, and anxiety, the Board has expanded the issue to include any other diagnosed psychiatric disorder.

The Board notes that additional evidence has been associated with the claims file since the November 2010 statement of the case (SOC) on the right ankle claim, and the June 2011 supplemental SOC on the right knee claim, without a waiver of RO review.  However, as these claims are being dismissed at the Veteran's request, there is no risk of prejudice to him from proceeding without the waiver.  
The Board has considered documentation included in the Virtual VA system in reaching the determinations below.  Aside from the December 2012 Board hearing transcript, no other new records pertinent to this appeal were found therein.

In an October 2011 stressor statement, the Veteran raised claims for whether new and material evidence has been received to reopen a claim for irritable bowel syndrome, and entitlement to service connection for urinary problems.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  On the record at the December 2012 Board hearing, prior to the promulgation of a decision in the appeal, the Board was notified by the appellant and his representative that a withdrawal of the claim for entitlement to an increased rating for chronic right ankle sprain from the appeal is requested.

2.  On the record at the December 2012 Board hearing, prior to the promulgation of a decision in the appeal, the Board was notified by the appellant and his representative that a withdrawal of the claim for entitlement to an increased rating for a lateral meniscus tear of the right knee from the appeal is requested.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal for entitlement to an increased rating for chronic right ankle sprain by the appellant and his authorized representative have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).

2.  The criteria for withdrawal of an appeal for entitlement to an increased rating for lateral meniscus tear of the right knee by the appellant and his authorized representative have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.
38 C.F.R. § 20.204.  

In the present case, the Veteran and his representative have withdrawn the claims for entitlement to increased ratings for chronic right ankle sprain and lateral meniscus tear of the right knee from the appeal, and hence, there remain no allegations of errors of fact or law for appellate consideration as to these matters.  Accordingly, the Board does not have jurisdiction to review the appeal for the issue of entitlement to an increased rating for chronic right ankle sprain, or for entitlement to an increased rating for lateral meniscus tear of the right knee, and the appeals are dismissed.


ORDER

The appeal for entitlement to an increased rating for chronic right ankle sprain is dismissed.

The appeal for entitlement to an increased rating for lateral meniscus tear of the right knee is dismissed.


REMAND

The record as it stands is inadequate for the purpose of rendering a fully informed decision as to the remaining claim on appeal.  Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order to fulfill the statutory duty to assist the Veteran in developing facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

In this case, the Veteran seeks service connection for an acquired psychiatric disability, to include PTSD.  The Board notes that while the claim was developed to include sexual assault as a stressor, the Veteran has explicitly indicated that he does not wish to pursue this as a basis for the claim.  Hearing Transcript, pp. 7-8.  Rather, he asserts that during the performance of his duties as a wheeled vehicle repair specialist, he repaired and salvaged vehicles that had been engaged in combat operations.  Id. at 3-5.  He testified that the vehicles contained blood, pieces of clothing, and shrapnel, and that many had bullet holes and were burned.  Id.  He testified that he was also responsible for cutting up the vests worn by wounded soldiers, or soldiers who had been killed.  Id.  He stated that one of his trainers for this duty assignment, P.O., was deployed to Iraq and was killed.  Id.  The Veteran testified that he continuously expected to also be deployed, and that essentially, the deployment and death of P.O. combined with the experience of salvaging the damaged vehicles and destroying the vests, incited a fear of hostile military or terrorist activity and/or death.  Id.

In the course of the Veteran's testimony, he referenced serving on ACDUTRA in 1994.  Hearing Transcript at 3, 5.  Personnel records corroborate this as a November 1994 record indicates the Veteran had been reassigned to a different reserve unit.  However, the only ACDUTRA dates that have been verified are dates from February 1991 to October 1991, verified by DD214, and July 1996 and August 1996 that were verified by VA in September and November 2004.  
On remand, any and all periods of service should be verified to determine whether the service constituted active duty, ACDUTRA, or INACDUTRA. 

Additionally, all outstanding service treatment records should be obtained.  The Board notes there are no service treatment records dated from 1994.  Additionally, the entrance examination for the Veteran's second period of duty in 1991 is not of record.  

In addition, it appears there may be outstanding VA treatment records pertinent to the claim.  In an October 2011 stressor statement, the Veteran referenced receiving treatment at the VA Medical Center (VAMC) in White River Junction, Vermont.  At present, the claims file, including the Virtual VA file, contains no records from this facility.   Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).   These records should be obtained before the claim is adjudicated by the Board.

Finally, the Board notes that during the pendency of the appeal, VA amended its rules for adjudicating disability compensation claims for PTSD contained at 38 CFR § 3.304(f) to relax the evidentiary standard for establishing the required in-service stressor in certain cases.  This revision adds to the types of claims the VA will accept through credible lay testimony alone, as being sufficient to establish occurrence of an in-service stressor without undertaking other development to verify a Veteran's account, so long as the stressor is consistent with the circumstances of the Veteran's service and is not rebutted by clear and convincing evidence to the contrary.  VA's specific PTSD regulation, § 3.304(f), previously only authorized VA to accept statements from Veterans who served in combat, as denoted by combat-related awards or decorations or other evidence sufficient to establish participation in combat, as sufficient to accept the occurrence of the claimed in-service stressor.  

Effective July 10, 2010, under 38 C.F.R. § 3.304(f), service connection for PTSD requires medical evidence diagnosing the condition in accordance with Sec. 4.125(a) of this chapter; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  The following provisions apply to claims for service connection of PTSD diagnosed during service or based on the specified type of claimed stressor:

(3) If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  

For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

The Veteran in this case receives consideration under the amended version of 38 C.F.R. § 3.304(f) because his claim was appealed to the Board prior to July 13, 2010, the date VA amended the regulation, but not decided by the Board as of July 13, 2010.

In light of the amended regulation, and also for clarification of the existing record, the Board finds a VA examination is necessary to fairly adjudicate the claim.  VA has a duty to assist Veterans in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  This duty to assist includes providing a thorough and contemporaneous medical examination.  

As noted above, in this case, the Veteran has asserted specific in-service events during which he felt in fear of hostile military or terrorist activity.  

His DD 214 and 215 Forms indicate that he was awarded the Army Service Ribbon, the Army Lapel Badge, the National Defense Service Medal, the Sharpshooter Badge M-16 Rifle, the Expert Badge Hand Grenade, and the Armed Forces Reserve Medal with "M" Device, but there is no indication of receipt of such combat-related citations as the Purple Heart Medal or the Combat Infantryman Badge.  He had no foreign service.

Nonetheless, the Veteran's military occupational specialty of  wheeled vehicle repair specialist is corroborated by his personnel records and DD 214 Forms.  Additionally, in July 2010 the Joint Service Records Research Center corroborated the death of P.O. due to hostile fire, which occurred in February 1991.

In September 2010, the Veteran was afforded a VA examination.  He was diagnosed with bipolar disorder, not otherwise specified, and a personality disorder, not otherwise specified.  The examiner found that the stressor involving P.O. did not meet Criteria 1 for PTSD.  It does not appear from the examination report, or the accompanying examination request, that the then-newly enacted amended regulations involving fear of hostile activity were considered.  An opinion addressing the etiology of the Veteran's diagnoses was not given.

In October 2011, the Veteran was reexamined.  The Veteran was diagnosed with a mood disorder, not otherwise specified, PTSD, benzodiazepine abuse in remission, and a personality disorder, not otherwise specified.  The examiner found it was not possible to differentiate what portion of each symptom was attributable to each diagnosis.  The examiner concluded that it was at least as likely as not that the Veteran's PTSD was incurred in or caused by service.  The examiner further found that childhood neglect and trauma also contributed to the Veteran's current PTSD.  The stressors relied upon in reaching the diagnosis were a stressor from childhood, and the in-service sexual assault, which the Veteran has since requested be no longer considered.  Opinions regarding the etiology of the other diagnosed disorders was not given.

As to the diagnosed personality disorder, this is not considered a "disease or injury" under the applicable legislation.  See 38 C.F.R. § 3.303.  Further development in this regard is not warranted.  

However, a medical opinion concerning the remaining diagnoses is needed to properly adjudicate the claim. 

The Board notes that at the December 2012 hearing, the Veteran's representative requested that the presumptions of soundness and aggravation be considered, given the VA examiner's reference to childhood stressors.  A stressor in childhood, however, does not equate to a pre-existing diagnosis of PTSD.  Moreover, the Veteran's October 1990 entrance examination is devoid of documentation of psychiatric abnormalities, complaints, or diagnosis.  The Board does not find that development in this regard is warranted.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the National Personnel Record Center and/or the appropriate service entity and request that (1) it identify all periods of active duty, active duty for training, and inactive duty for training performed by the Veteran, and (2) forward any and all service treatment records associated with such duty that are not already incorporated in the record.  Specifically, personnel records and the Veteran's testimony indicate service in 1994, but service from this year has not been verified and no service treatment records from 1994 are of record.  

If the dates and character of any period of service cannot be ascertained, a written statement to that effect should be requested for incorporation into the record.

2.  The RO/AMC should obtain all outstanding pertinent VA treatment records from the White River Junction VAMC.  

The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.  If no records can be obtained after an exhaustive search, VA's efforts and any resolution determined must be fully documented for the record, and compliance with the requirements of 38 C.F.R. § 3.159(e)(i)-(iv) (2012) must be achieved.

3.  Schedule the Veteran for VA examination by a psychiatrist or psychologist.  On examination, the examiner should report all psychiatric disabilities found to be present.

After examining the Veteran and reviewing the claims file, the examiner should respond to the following:  
Are the Veteran's currently diagnosed PTSD symptoms related to his fear of in-service hostile military or terrorist activity?

In the alternative, the examiner is asked to express an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any other  current psychiatric disorder(s) was/were manifested during or otherwise caused by the Veteran's active duty or any incident therein?  If so, clearly identify such current psychiatric disorder(s).

In rendering these opinions, the examiner should note that military sexual trauma should not be considered, pursuant to the Veteran's request.  The Veteran instead asserts that his duties in repairing and salvaging vehicles that were engaged in combat, along with the death of his trainer, P.O., are responsible for his psychiatric symptoms.

The examiner should provide adequate rationale for all opinions expressed and conclusions reached.

4.  The Veteran should be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2012).  

5.  After the development requested has been completed, the RO should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the RO must implement corrective procedures at once.   
 
6.  After the completion of any action deemed appropriate in addition to that requested above, the appellant's claim should be readjudicated.  All applicable laws and regulations should be considered. 
If the benefit sought remains denied, the appellant should be provided a supplemental statement of the case and given the opportunity to respond. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp.2012).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


